NOT PRECEDENTIAL

                            UNITED STATES COURT OF APPEALS
                                 FOR THE THIRD CIRCUIT
1                                    ______________

                                           No. 19-1314
1                                        ______________

                                UNITED STATES OF AMERICA

                                                 v.

                                      SANDRO G. ZHININ,
                                                  Appellant
1                                       ______________

                           Appeal from the United States District Court
                             for the Eastern District of Pennsylvania
                                  (D.C. No. 5-17-cr-000383-001)
                           District Judge: Honorable Edward G. Smith
1                                       ______________

                        Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                      December 13, 2019
1                                      ______________

                   Before: RESTREPO, ROTH, and FISHER, Circuit Judges.

                                      (Filed: May 22, 2020)
1                                        ______________

                                            OPINION*
1                                        ______________




           *
             This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
    does not constitute binding precedent.
RESTREPO, Circuit Judge.

       Appellant Sandro G. Zhinin pleaded guilty to aggravated sexual assault of a minor

and to possession and production of child pornography. The District Court sentenced

him to life imprisonment. Zhinin argues that the Court relied on improper grounds in

support of his sentence and failed to adequately address his arguments. We disagree and

will affirm the District Court’s sentence.

                                             I.

       Zhinin began communicating with an eleven-year-old female, Jane Doe, on

several social networking applications, including Skype and Snapchat. On March 4,

2017, he traveled from his home in Brooklyn, New York, to meet Doe in Northampton

County, Pennsylvania. He picked her up, drove her to a Red Roof Inn in Hanover

Township, Pennsylvania, and then had sex with her. One week later, he arranged another

sexual encounter with Doe at a Scottish Inn in Hanover.

       During the second encounter, Doe’s parents contacted law enforcement to report

their child missing. After she returned home, Doe reported the two encounters to law

enforcement. In coordination with Doe and her parents, the Pennsylvania State Police

communicated with Zhinin to arrange a third encounter. On March 25, 2017, Zhinin

again traveled from Brooklyn to Northampton County to pick up Doe at a park. Law

enforcement arrested him once he arrived. The officers recovered a Red Roof Inn

keycard from Zhinin along with an iPad containing a nineteen-minute recording of the

second encounter.

       On July 20, 2017, Zhinin was indicted for three counts of aggravated sexual

                                             2
assault of a minor, three counts of traveling with the intent to engage in illicit sexual

conduct, one count of producing child pornography, and one count of possessing child

pornography. He pleaded guilty to aggravated sexual assault, possession of child

pornography, and production of child pornography. The District Court sentenced him to

life imprisonment for aggravated sexual assault,1 to be served concurrently with terms of

240 months’ imprisonment for each child pornography count.2 Zhinin filed a notice of

appeal on February 4, 2019.

                                              II.

       The District Court had jurisdiction over the criminal proceedings against Zhinin

pursuant to 18 U.S.C. § 3231. We have jurisdiction to review the District Court’s

sentence. 28 U.S.C. § 1291; 18 U.S.C. § 3742.

       A district court follows a three-step process at sentencing. The court calculates the

applicable sentencing range under the Guidelines, rules on any motions to depart from the

Guidelines, and finally considers the 18 U.S.C. § 3553(a) factors to fashion an

appropriate sentence, “which may vary from the sentencing range called for by the

Guidelines.” United States v. Levinson, 543 F.3d 190, 194–95 (3d Cir. 2008). Section

3553(a) requires district courts to consider factors such as the need to protect the public




       1
         The mandatory minimum for aggravated sexual assault of a minor is 30 years’
imprisonment and the maximum term is life. Based on Zhinin’s overall offense
calculation of 43, his recommended Guidelines range is life in prison.
       2
         The sentence is also concurrent with the twenty to forty years’ imprisonment the
Court of Common Pleas of Lehigh County imposed for the instant conduct.
                                              3
from the defendant, the Guidelines sentencing range, and “the need to avoid unwarranted

sentence disparities” among similarly situated defendants.

       We review criminal sentences for reasonableness, placing the burden on the party

challenging the sentence. United States v. Tomko, 562 F.3d 558, 567 (3d Cir. 2009) (en

banc). The first step in our review is determining whether the district court committed

procedural error, such as “failing to consider the § 3553(a) factors . . . or failing to

adequately explain the chosen sentence.” Id. (quoting Gall v. United States, 552 U.S. 38,

51 (2007)). We affirm a procedurally sound sentence “unless no reasonable sentencing

court would have imposed the same sentence on that particular defendant for the reasons

the district court provided.” Id. at 568. At each step, we employ an abuse-of-discretion

standard. Id. at 567. “That we may ourselves have imposed a sentence different from

that of the district court . . . is no basis to overturn the judgment.” United States v.

Schweitzer, 454 F.3d 197, 204 (3d Cir. 2006).

                                              III.

       Zhinin challenges his sentence on procedural and substantive grounds. The

Government counters that he did not preserve his procedural error argument at

sentencing. We will begin our analysis there.

                                              A.

       Under Federal Rule of Criminal Procedure 51(b), a party preserves a claim “by

informing the court—when the court ruling or order is made or sought—of the . . . party’s

objection to the court’s action and the grounds for that objection.” There is no

requirement that the party “use any particular language” as the pertinent consideration is

                                               4
“whether the claimed error was ‘brought to the court’s attention.’” Holguin-Hernandez v.

United States, 140 S. Ct. 762, 766 (2020) (quoting Fed. R. Crim. P. 52(b)).

       The Government argues that Zhinin’s trial counsel failed to preserve his

procedural error claim because her “token objection” failed to identify specific arguments

the District Court allegedly did not consider. Appellee’s Br. 22. After imposing the

sentence, the District Court asked counsel if there were any additional issues that needed

to be addressed. She responded, “[W]e are lodging an objection to this Court’s

imposition of the sentence and argue that it has not considered the arguments of defense

counsel, both in the pleadings and here in court today,” citing United States v. Flores-

Mejia, 759 F.3d 253 (3d Cir. 2014) (en banc). J.A. 125. In Flores-Mejia, we held that an

“error of failure to give meaningful consideration must be brought to the district court’s

attention through an objection.” 759 F.3d at 256. The objection by Zhinin’s counsel

provided sufficient notice to the District Court of the alleged procedural error. Thus,

Zhinin preserved his procedural argument on appeal.3




       3
          The Government suggests that the Federal Community Defender Office for the
Eastern District of Pennsylvania routinely cites Flores-Mejia in bad faith to preserve any
issue on appeal. See Appellee’s Br. 22 n.6. There is no merit to this allegation. Rather
than requiring an itemized list of each procedural error, we made clear in Flores-Mejia
that a party intending to challenge a sentence must object following its imposition to give
the sentencing court “the opportunity to rectify any error.” 759 F.3d at 256. Counsel
satisfied this requirement here. Moreover, the Government’s assertion is misplaced given
counsel’s obligation to zealously advocate on behalf of her client. Model Rules of Prof’l
Conduct r. 1.3 cmt. 1 (Am. Bar Ass’n 2019) (“A lawyer must also act with commitment
and dedication to the interests of the client and with zeal in advocacy upon the client’s
behalf.”).
                                             5
                                             B.

       We now consider whether the District Court procedurally erred when it sentenced

Zhinin to life in prison. Zhinin argues that the District Court failed to respond to his

unwarranted disparity argument and the forensic psychologist’s report. The sentencing

court “must acknowledge and respond to any properly presented sentencing argument

which has colorable legal merit and a factual basis.” United States v. Ausburn, 502 F.3d
313, 329 (3d Cir. 2007) (emphasis added). The fact that a district court could have

provided a more detailed explanation is insufficient to overturn a sentence. See Rita v.

United States, 551 U.S. 338, 359 (2007) (stating that the “context and the record [made]

clear” the district court’s rationale, even though “the judge [could] have said more”). For

instance, “[w]hen a judge applies a sentence within the Guidelines range, he or she often

does not need to provide a lengthy explanation.” Chavez-Meza v. United States, 138 S.

Ct. 1959, 1964 (2018).

       In his sentencing memorandum, Zhinin requested thirty years’ imprisonment. He

attached a report prepared by Dr. Frank M. Dattilio based on a psychological evaluation

and sexual risk assessment. Focusing on recidivism, the report concluded that Zhinin

was unlikely to reoffend because he is not sexually attracted to minors. The District

Court acknowledged the report during the sentencing hearing. See J.A. 113 (“[T]here

was, of course, Dr. Dattilio’s report and I’ve considered that report carefully.”). After

discussing the two sexual encounters and the third attempted encounter, the Court

concluded that Zhinin is “likely to commit another offense” if released from prison. J.A.



                                              6
117–20. The context makes clear that the District Court’s recidivism discussion took into

account Dr. Dattilio’s forensic report.

       Zhinin also filed a supplemental sentencing memorandum in which he attached “a

chart of thirty other cases in which defendants had committed either comparable or worse

offenses . . . and received sentences of less than life.” Appellant’s Br. 6. The District

Court also acknowledged the chart during the sentencing hearing. See J.A. 113 (noting

that “attached to the supplemental memorandum is a chart of other sex offenses” that “did

not result in life sentences”). Because the District Court sentenced Zhinin within the

Guidelines, it was not required to extensively respond to the chart. See Gall, 552 U.S. at

54 (stating that the district court “necessarily gave significant weight and consideration to

the need to avoid unwarranted disparities” by imposing a sentence within the Guidelines).

Furthermore, nearly half of the sentences detailed in the chart were within or above the

Guidelines. The District Court’s explanation of Zhinin’s sentence was sufficient, and it

was not required to specifically address the cases listed in the chart.

       Zhinin next argues that the District Court procedurally erred when it concluded

that he would likely reoffend based on “an unmitigable evilness within you” as a

“deviant, sexual predator.” J.A. 120. He relies on two cases in support of his argument.

In United States v. Olhovsky, this Court vacated a sentence in which the district court

rejected the reports of three defense experts based on its view that the defendant was a

“pedophile monster.” 562 F.3d 530, 547 (3d Cir. 2009). Similarly, in United States v.

Cossey, the Second Circuit vacated a sentence in which “the district court rejected two

separate psychological evaluations” based on its unfounded view that the defendant had a

                                              7
to-be-discovered gene making him likely to reoffend. 632 F.3d 82, 87 (2d Cir. 2011) (per

curiam).

       We disagree with Zhinin’s contention that the District Court’s statements resulted

in a procedural error. The Court described Zhinin as a “deviant, sexual predator” with an

“unmitigable evilness” in the context of addressing whether Zhinin was likely to reoffend

based on his repeated sexual encounters with an eleven-year-old girl. See J.A. 117–20.

The District Court’s concerns regarding recidivism are founded in the record. The

Government’s sentencing memorandum details sexually suggestive communications

Zhinin had with two other minors. Unlike Olhovsky and Cossey where the sentences

were rooted in the trial courts’ unfounded opinions, the District Court did not disregard

Zhinin’s arguments and its conclusions are based on the record.

                                             C.

       Lastly, Zhinin argues that no reasonable court would have sentenced him to life in

prison. We disagree.

       When reviewing a sentence for substantive reasonableness, we “take into account

the totality of the circumstances, including the extent of any variance from the Guidelines

range.” Gall, 552 U.S. at 51; see also United States v. Olfano, 503 F.3d 240, 245 (3d Cir.

2007) (recognizing that sentences “within the Guidelines range are more likely to be

reasonable than those that fall outside this range”). Zhinin’s life sentence is within the

Guidelines, and he does not challenge the Guidelines range itself. Although we may have

imposed a different sentence had we reviewed the evidence de novo, the District Court

did not abuse its discretion when it sentenced Zhinin to life.

                                              8
                                          IV.

      For the foregoing reasons, we will affirm the District Court’s judgment sentencing

Zhinin to life imprisonment.




                                           9